to claim 1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment to claim 1 was given in an interview with Kristin Holmes on 05/16/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-- 1.    (Currently Amended)  A cylinder piston for an air compressor, comprising:
a piston surface having at least two channel openings integrated therein, the at least two channel openings  forming at least one and at least one respectively;
a coherent, one-piece and flexible bending sealing element provided inside or covering the at least two channel openings, the sealing element enabling an inflow into at least one of the channel openings or an outflow from at least one of the channel openings;
wherein the at least two channel openings being designed independently of one another as an inlet valve or as an outlet valve, by the flexible bending sealing element,
wherein the flexible bending sealing element is fixed to the piston surface of the cylinder piston via a retaining plate in such a way that a closing or opening movement of the flexible bending sealing element in a region of the respective at least two channel openings is made possible, and
wherein the retaining plate has a respective recess in the region of each of the at least two channel openings, to provide the at least one inlet valve [[or]] and the at least one outlet valve, [[has]] the respective recesses having a different diameter to form a diameter of an inlet opening of the at least one inlet valve or a diameter of a stop ring of the at least one outlet valve, and
wherein 
                the diameter of the respective recess is larger than the diameter of the respective channel opening and the sealing element is configured to be deflected through the recess in the direction of the retaining plate to provide [[an]] the at least one inlet valve, [[or]] and
                the diameter of the respective recess is smaller than the diameter of the respective channel opening and the sealing element is configured to seal the channel opening by deflecting it in the direction of the retaining plate to provide [[an]] the at least one outlet valve. –


-- 6. (Currently Amended) The cylinder piston according to claim 1, wherein the flexible bending sealing element comprises a reversible non-return membrane of a non-return valve so as to enable an inflow or outflow from the at least two channel openings. --


-- 10.	(Cancelled) --


-- 16. (Currently Amended) The cylinder piston according to claim 14, wherein a diameter of a respective recess of the at least one outlet valve, at least in the region of the channel opening, is formed to be large enough to provide a valve flap movement space. --


-- 17. (Currently Amended) The cylinder piston according to claim 1, wherein the flexible bending sealing element is finger-shaped and comprises a number of fingers with finger ends which corresponds to the number of channel openings, wherein the finger ends reach and cover the at least two channel openings as a non-return membrane of the at least one outlet valve or the at least one inlet valve formed as a non-return valve. --




Allowable Subject Matter
	Each of the claims positively recites the presence of both an inlet valve and an outlet valve in the compressor. The prior art does not teach both of the inlet and outlet valve in a single piston head, having the structure as described in the last two paragraphs of claim 1 for example.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746